Citation Nr: 0833730	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right shoulder 
condition.

REPRESENTATION

Appellant represented by:	S. Stanford Holliday, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 1949 RO decision denied the veteran's service 
connection claim for a right shoulder condition on the basis 
that there was no evidence such condition occurred in or was 
caused by military service.

2.  The veteran did not appeal the March 1949 RO decision 
within one year of receiving notification of the decision.

3.  An October 2002 RO decision continued the denial of 
service connection for a right shoulder condition; the 
veteran failed to reply to the statement of the case within 
sixty days of notification.

4.  Evidence added to the record since the October 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for a right shoulder condition, and does not raise 
a reasonable possibility of substantiating that claim.





CONCLUSION OF LAW

Evidence added to the record since the October 2002 rating 
decision continuing the denial of the veteran's right 
shoulder condition service connection claim is not new and 
material and his claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of the information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO sent a correspondence in August 2004 that discussed 
the particular legal requirements applicable to the claim, 
the evidence considered, and the pertinent laws and 
regulations.  VA made all efforts to notify and to assist the 
appellant regarding the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of this notice is harmless error, as 
the veteran submitted evidence he believed would substantiate 
his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case.).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted by the following: (1) through the 
communications sent to the veteran over the course of this 
appeal, the veteran has actual knowledge of the evidence he 
is required to submit; and (2) the veteran's contentions 
coupled with the communications provided to him by the VA 
over the course of this appeal served as constructive notice.  
Ultimately, the veteran is found to be reasonably expected to 
understand from the notice provided what was needed to 
substantiate his claim.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet App 1 (2006), regarding notice requirements for claims 
to reopen final decisions.  The Board finds no basis to 
remand this case to the RO for additional development, as the 
notice already provided to the veteran, as discussed above, 
addressed the requirements for reopening the claim for 
service connection for his right shoulder condition.  

Further, VA has obtained all relevant, identified, and 
available evidence.  The appellant has not referred to any 
additional, obtainable, available, relevant evidence; 
therefore, the Board also finds that VA need not provide an 
examination related to the veteran's claim, as it is not 
reopened.  38 C.F.R. § 3.159(c)(4)(C)(ii).  In light of the 
foregoing, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.     

A March 1949 rating decision denied the veteran's service 
connection claim for a right shoulder condition.  This 
original denial considered the veteran's service treatment 
records, and both the veteran's induction and separation 
physical examinations.  After considering the evidence of 
record, the RO concluded that the veteran was treated for 
neuritis in his right arm while in service, but there was no 
further evidence the veteran received treatment or complained 
of any injury related to his right arm, and his separation 
physical was within normal limits.  Presented with this 
evidence the RO denied the veteran's service connection claim 
because there was no evidence of an in service injury to his 
right shoulder.  The veteran failed to appeal this decision 
within one year.  

An October 2002 rating decision did not reopen the veteran's 
claim and continued the previous denial of his service 
connection claim.  At this time the RO considered the 
veteran's private treatment records dated in January 1976 
detailing treatment when a large log hit the veteran's right 
shoulder causing it to dislocate.  The RO also considered the 
veteran's private treatment records from March 2002 that 
indicated the veteran had arthritis in his right shoulder, 
and had shoulder dislocations ten to twelve times.  At this 
time, two March 2002 statements from the veteran's private 
physician indicating the veteran had painful and limited 
range of motion in his right shoulder were also of record.  
Though the veteran presented much new evidence, the RO found 
the evidence was not material upon the issue of whether the 
veteran's right shoulder condition occurred in service or was 
related to his military service.  Consequently, the RO denied 
the veteran's claim to reopen his service connection claim.  

In March 2003, the veteran filed a Notice of Disagreement 
with the October 2002 rating decision and requested the 
denial be reviewed by a Decision Review Officer.  Four months 
later, in July 2003, the veteran resubmitted a March 2002 
statement from his private physician related to his service 
connection claim.  In March 2004, a statement of the case was 
issued to the veteran that again denied the veteran's claim 
to reopen his service connection claim.  The veteran failed 
to file an appeal with sixty days of this statement of the 
case, and the decision became final.  

In July 2004, the veteran filed an untimely appeal to the 
October 2002 rating decision.  As the October 2002 rating 
decision had become final, the veteran's appeal was treated 
as another claim to reopen the denial of service connection 
for his right shoulder condition.  It is this claim that 
serves as the basis for the matter presently before the 
Board.

The October 2002 rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 
...existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Since the October 2002 rating decision, the veteran has 
resubmitted the March 2002 statement of his private physician 
indicating the veteran had both chronic problems with 
recurrent dislocations of his shoulder, and limited and 
painful range of motion.  This statement was considered in 
the previous RO decision, and is not new within the meaning 
of 38 C.F.R. § 3.156(a).  Additionally, even though the 
veteran's medical care provider has accepted the veteran's 
account, the Board is not required to accept such account 
absent competent medical evidence connecting the veteran's 
injury to his military service.  See Swan v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

In August 2008, the veteran appeared before the Board and 
testified concerning his claim.  At this time, the veteran 
recounted his memories of the conditions surrounding his 
right shoulder condition.  The veteran stated that he was in 
Italy attempting to "lay a line" between an infantry 
outpost and a mountain when he fell 10 to 12 feet off an 
embankment and injured his right shoulder.  The veteran 
further stated that he was treated at a field aid station, 
taken off assignment as a lineman, and reassigned as a 
switchboard operator as a result of this in service fall.  At 
his hearing, the veteran also said he received treatment for 
his shoulder injury almost immediately after he separated 
from service, but his private physicians from this time were 
both deceased, making their records unavailable.  

The Board finds that the veteran's account of his right 
shoulder injury in service is credible.  However, after 
reviewing all of the evidence, the Board finds that the 
veteran's current right shoulder injury was not present until 
many years after service, and is not etiologically or 
causally related to active duty service or any incident 
therein.  No medical evidence is of record indicating the 
veteran's current right shoulder condition was caused by his 
fall in service.  The Board also notes that he had sustained 
a significant shoulder injury in January 1976.  The veteran 
alone is not competent to diagnose the etiology of his own 
disability, or to state definitively that his current right 
shoulder injury is the result of his fall in service and not 
the injury that occurred in January 1976.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  

In summary, the October 2002 RO decision continued the April 
1949 denial of service connection for a right shoulder 
condition; evidence added to the record since this decision 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for 
his right shoulder condition, and does not raise a reasonable 
possibility of substantiating that claim.  What was lacking 
in October 2002, and is still lacking, that is, any evidence 
that the current right shoulder condition is related to or 
caused by the veteran's military service.  As the evidence 
added to the record since the October 2002 rating decision is 
not new and material, the claim is not reopened.

As the preponderance of the evidence is against the 
application to reopen the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a right shoulder 
condition, the veteran's appeal is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


